UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6806


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARYL DEON EVERETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:05-cr-00189-H-1; 5:12-cv-00236-H)


Submitted:   August 12, 2013                 Decided:   August 22, 2013


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daryl Deon Everett, Appellant Pro Se.      Joe Exum, Jr.,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina; Anne Margaret Hayes, Cary, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Daryl     Deon        Everett       seeks       to     appeal     the     district

court’s orders dismissing his 28 U.S.C.A. § 2255 (West Supp.

2013) motion as time-barred and denying his subsequent motion to

alter or amend judgment under Fed. R. Civ. P. 59(e).                                    The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.                     28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate            of        appealability            will     not      issue        absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                     When the district court denies relief

on   the        merits,          a     prisoner         satisfies        this     standard       by

demonstrating           that         reasonable         jurists       would     find    that     the

district        court’s      assessment         of       the    constitutional          claims    is

debatable       or    wrong.           Slack    v.       McDaniel,       529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling     is    debatable,           and    that       the    motion    states    a     debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

                We have independently reviewed the record and conclude

that Everett has not made the requisite showing.                                   Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense        with      oral     argument         because       the    facts     and    legal

                                                    2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3